DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges the arguments and amendments filed on 6/13/22.  Claims 3, 4, and 7 have been canceled.  Claim 1 has been amended.  Claims 1, 2, 5, 6, and 8 are pending rejection below.
The Declaration under 37 CFR 1.132 filed 5/25/21 is sufficient to overcome the rejection of claims 1, 2, 5, and 8 based upon Maeno WO_2016027803_A1.
Claim Rejections - 35 USC § 103
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shihao “Advanced gecko-foot-mimetic dry adhesives based on carbon nanotubes” in view of Liu USPA_20130295320_A1.
1.	Regarding Claims 1, 2, 5, and 8, Shihao discloses [2.8 Hierarchical VA-CNT arrays with entangled top layers] and [Fig. 6] discloses a vertically aligned carbon nanotube (VA-CNT) array film (corresponding to the "carbon nanotube aggregate" of instant claim 1 and the "sheet" of instant claim 8), wherein the carbon nanotube has a length and comprises a vertically aligned main body portion (corresponding to the "aligned portion" of the carbon nanotube of the subject application) and curly entangled segments (corresponding to the "non-aligned portion" of the carbon nanotube of the subject application) on the edges thereof. Furthermore, Shihao also discloses that the VA-CNT array film has a high shear adhesion force (~100 N cm”) and a low normal adhesion force (~10 N cm”) (the shear adhesion force can correspond to a static friction of instant Claim 5, and a normal adhesion force is greater than or equal to a normal force on a contact surface, so it can be understood that the coefficient of maximum static friction is greater than or equal to 1). In addition, [Fig. 6] of Shihao discloses the examples regarding the curly entangled segments, which have a length of 0.5 um or more. Shihao does not limit the curly entangled segments to having a length of 0.5 um or more, but it can be understood that the curly entangled segments have a length of 0.5 um or more based on [Fig. 6] of Shihao, so the claimed feature can be easily achieved by persons having ordinary skill in the art based on the disclosure of Shihao. 
2.	Shihao discloses said carbon nanotube has a length of 5-150 um (that is, the VA-CNT array film has a thickness of 5-150 um), which does not meet the newly amended claim range of independent Claim 1.
3.	Liu discloses a carbon nanotube structure including a carbon nanotube array, carbon nanotube layer, and a carbon nanotube cluster that further includes a plurality of carbon nanotubes that are entangled around said other carbon nanotubes (Abstract). Liu also discloses using thicknesses that significantly overlap with Applicants’ claimed carbon nanotube aggregate thickness of instant Claim 1 (see paragraphs 0065, 0066, 0090, Figs. 5, 10, 11, 12, 13, 14, 15, and 18). Finally, Liu discloses that its structure results in the carbon nanotubes being firmly fixed and not easy to be pulled out (paragraph 0008).
4.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the thickness of its carbon nanotube aggregate structure, of Shihao, by using the disclosed ranges found in Liu. One of ordinary skill in the art would have been motivated in doing so in order to obtain carbon nanotubes that are firmly fixed and not east to be pulled out.
5.	Regarding Claim 6, Shihao does not disclose the claimed limitation. However, the Examiner respectfully submits that it would be expected for one of ordinary skill in the art to arrive at this claimed limitation based on the desired adhesion desired in the end-product. 
Response to Arguments
Applicant’s arguments with respect to all claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140. The examiner can normally be reached Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        August 27, 2022